Citation Nr: 1733307	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-26 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right lower extremity spasticity with decreased muscle strength.

2.  Entitlement to a rating in excess of 30 percent for residuals of cerebral stroke with dysarthria and right upper extremity spasticity with decreased muscle strength.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 2008 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In October 2015, the Veteran withdrew his request for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The right lower extremity spasticity with decreased muscle strength more nearly approximates moderately-severe peripheral neuropathy.

2.  The residuals of cerebral stroke with dysarthria and right upper extremity spasticity with decreased muscle strength more nearly approximate moderate peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 40 percent for the right lower extremity spasticity with decreased muscle strength have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for the assignment of a rating in excess of 30 percent for residuals of cerebral stroke with dysarthria and right upper extremity spasticity with decreased muscle strength have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that no further notice is necessary in order to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2),(3) (2016).  Neither the appellant nor his representative has contended otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, VA examinations were conducted in July 2008, May 2011, October 2012, and January 2016.  The Veteran's representative has argued that the VA examinations did not adequately assess the severity of the Veteran's disabilities; however, he has not identified any aspects of the examinations that were deficient.  The Board notes that the VA examinations were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disabilities under the rating criteria.  In addition, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).   As such, remand for additional examinations is not required.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.  

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In this case, the report of a July 2008 VA examination reflects that the Veteran complained of impaired motor skills of the right hand, e.g., difficulties dribbling a basketball, hammering a nail, and picking up small objects.  It was noted that he drifted to the right while walking and had difficulty with tandem walking.  On examination of right upper extremity, range of motion in the elbow, wrist, and hand was normal.  Range of motion of the right shoulder was normal except that external rotation was limited to 50 degrees.  There was no pain on range of motion testing.  There was no muscle atrophy and muscle strength was 4.5/5.  On examination of the right lower extremity, muscle strength was 5/5 (normal).

An April 2009 VA occupational therapy note reflects that the Veteran reported experiencing impaired balance, a history of falling, occasional numbness of the right hand, and occasional dizziness.  Active range of motion was essentially intact.  Right hand grip strength was 40 lbs., 30 lbs., and 25 lbs. compared to 120 lbs. on the left side.  The Veteran stated that he had difficulty cutting food and fastening buttons.  An October 2009 VA treatment record indicates that the Veteran's reflexes were 2+ (normal) and motor strength was 5/5 (normal).  In March 2010, right hand muscle strength was 4/5 compared to 5/5 on the left side.  Leg strength was equal and strong.

A May 2010 VA treatment record reflects that the Veteran had residual weakness in his right arm and leg with impairment of fine motor skills.  It was noted that he could ambulate without a cane, that gross motor strength was normal except that fine motor skills were significantly impaired on the right side.  In January 2011, right hand grip strength was 40 lbs. compared to 98 lbs. on the left side.

The report of a May 2011 VA examination indicates that the Veteran had a gait disability with some spasticity in the right upper and lower extremities.  He had slightly increased tone on the right side.  Muscle strength on the right side was 3/5 (fair, with some resistance).  Reflexes were normal and sensory examination was intact.  

A June 2011 VA neurosurgery record indicates that right hand grip was 20 lbs. compared to 100 lbs. on the left.  It was noted that he had decreased sensation in his right thumb, index finger, and middle finger.  His gait was mildly spastic.  It was noted he could walk on his tiptoes and heels, but was wobbly while tandem walking.

A May 2012 VA treatment record indicates that motor strength in the arms and legs was normal, reflexes were symmetric, and the Veteran's gait exhibited "mild" dystaxia with dissymmetry on the right side.

An October 2012 VA examination report notes that the Veteran had right cerebellar infarction in November 2003 with residual dysarthria, mild, residual weakness in right upper and right lower extremities, moderate, spasticity in right upper and lower extremities, mild, dyssymmetry and dystaxia.  He needed a cane to assist him in ambulation due to residual weakness in right lower extremity and imbalance due to weakness in right lower extremity.  He needed adaptive equipment to assist him in showering due to residual weakness in right upper and right lower extremities and adaptive equipment in eating due to weakness in right upper extremity.  The Veteran walked with an abnormal gait and used a cane.  On examination of the right upper extremity, muscle strength was 3/5 (no movement against resistance) at the elbow and wrist.  Grip strength and pinch strength were 3/5.  On examination of the right lower extremity, muscle strength was 3/5 at the knee and ankle.  Deep tendon reflexes were normal and there was no muscle atrophy.  The VA examiner described the impairment in muscle strength of the right upper and lower extremities as "moderate" in nature.

During a January 2016 VA examination, the Veteran reported that he had a stroke in November 2003, and that his symptoms had improved since then.  His current right arm symptoms included weakness, spasticity, and poor coordination.  He walked with a right-sided limp and had limited turning dexterity.  On examination of the right upper extremity, muscle strength was 4/5 (less than normal strength) at the elbow and wrist.  Grip strength and pinch strength were 4/5.  On examination of the right lower extremity, knee extension was 4/5, knee flexion was 5/5, and ankle flexion and dorsiflexion was 5/5.  Deep tendon reflexes were normal (2+) except for the right bicep, which was 3+ (increased without clonus) and the right knee, which was 1+ (decreased).  The Veteran had no muscle atrophy.  The examiner described the impairment of the right upper and lower extremities as "moderate" in nature.  The examiner indicated that the Veteran would have difficulty with fine motor skills such as writing and typing due to hand weakness and poor coordination.  The examiner also noted that the Veteran would have trouble with prolonged walking, standing, and running.


A.  Right Lower Extremity

The Veteran's right lower extremity spasticity with decreased muscle strength has been rated as 40 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under Diagnostic Code 8520, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy, warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Based on the foregoing evidence, the Board does not find that a higher evaluation is warranted for the Veteran's service-connected right lower extremity disability.  The disability has been no more than moderately severe.  There have been no findings of muscle atrophy, which is required for an increased, 60 percent rating.  Furthermore, the VA examiners have described the impairment as "moderate" in nature.  Some VA treatment records indicated that muscle strength was normal; however, the weight of the evidence indicates that the disability has resulted in impaired gait, imbalance, and the need for a cane.  Based on the foregoing, the Board finds that the Veteran's right lower extremity spasticity with decreased muscle strength has been no more than moderately severe throughout the appeal period and that the criteria for an evaluation higher than 40 percent under Diagnostic Code 8520 have not been met.


B.  Right Upper Extremity

The Veteran's residuals of cerebral stroke with dysarthria and right upper extremity spasticity with decreased muscle strength have been rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Under Diagnostic Code 8515, moderate incomplete paralysis of the median nerve of the major extremity warrants a 30 percent rating; and severe incomplete paralysis, warrants a 50 percent rating.  Complete paralysis of the median nerve warrants a 70 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Based on the foregoing evidence, the Board does not find that a higher evaluation is warranted for the Veteran's service-connected right upper extremity disability.  The disability has been no more than moderate.  Muscle strength has been described as normal, 4/5, and 3/5.  Sensory examinations have mostly been normal except for the June 2011 VA examination which noted some numbness in the right thumb, index finger, and middle finger.  As far as functional impairment, the disability has resulted in impairment of fine motor skills and reduced grip and pinch strength; however, the Veteran has been able to retain employment and attend to activities of daily living with some adaptive equipment.  Furthermore, the VA examiners have repeatedly described his impairment as "moderate" in nature.  Based on the foregoing, the Board finds that the Veteran's residuals of cerebral stroke with dysarthria and right upper extremity spasticity with decreased muscle strength has been no more than moderate throughout the appeal period and that the criteria for an evaluation higher than 30 percent under Diagnostic Code 8515 have not been met.


ORDER

A rating in excess of 40 percent for right lower extremity spasticity with decreased muscle strength is denied.

A rating in excess of 30 percent for residuals of cerebral stroke with dysarthria and right upper extremity spasticity and decreased strength is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


